STATON, Judge,
dissenting.
A separation of a mother from her child by terminating all parental rights should be justified by the record. In the severing of the relationship between parent and child in the appeal before us, the record is silent. There is not a glimmer of comfort from the record before us that all the statutory and constitutional safeguards were observed. As the Majority points out, the record is silent.
"Michelle also states that there is nothing in the record that 'suggests' that the court inquired about the reasons for her absence in the courtroom. IC 81-6-5-2(c). It would be error for the court to terminate her parental rights without inquiring about her absence from the courtroom. The only record of the hearing is the court's order book entry stating that hearing was held and making findings. The entry is silent as to whether the court inquired about her absence. The court reporter also stated in an affidavit that no record of the oral proceedings had been made. From this record, we are unable to determine that the court did not make an appropriate inquiry."
If we cannot make a determination that the trial court made an inquiry by its minutes or findings, it is my position that on appeal we must conclude that the trial court did not make an inquiry. If this void in the record cannot be corrected, a new hearing should be granted.
Rules of Appellate Procedure 7.2(C)(2) permits this Court on its "own initiative" to order up from the trial court a supplemental record. The Rule further provides that the "inadequacy of the record shall not constitute a ground for ..." precluding a review on the merits. Rules of Appellate Procedure 7.2(A)(8)(c) provides:
If no report of all or part of the evidence or proceedings at the hearing or trial was or is being made, or if a transcript is unavailable, a party may prepare a statement of the evidence of proceedings from the best available means, including his recollection. If submitted contemporaneously with the matter complained of, the statement may be settled and approved by the trial court. If submitted thereafter, the statement shall be served on other parties who may serve objections or prepare amendments thereto within ten (10) days after service. The *885statement and any objections or prepared amendments shall be submitted to the trial court for settlement and approval and as settled and approved shall become a part of the record and be included by the clerk of the trial court in the record.
If statements or conduct of the trial judge are in controversy, the statement shall be supported by sworn affidavit which shall be submitted to the trial judge for his certification. If he refuses to certify the statement he shall file opposing affidavits. All such affidavits shall be included in the record by the clerk of the trial court.
On appeal, this Court cannot assume away that certain safeguards were carefully observed. Our assurance that the proper procedures were observed must come from the record before us. In the present termination of parental rights appeal, there is none. The record is silent. Certainly a parent's rights to its child are as important as those of a criminal defendant who has a right to have a record made of his advise-ments and the showing of his presence as a matter of record. I dissent and would order a supplemental record as provided by the rules and if this could not be done then I would order a new hearing.